Citation Nr: 0702913	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date earlier than November 
20, 2002, for the grant of service connection for diabetes 
mellitus, type II.  

2.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1981.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.  

In a February 2004 rating decision, the RO&IC granted service 
connection for diabetes mellitus, type II and assigned a 20 
percent rating, effective November 20, 2003.  In a March 2004 
rating decision, the RO&IC changed the effective date to 
November 20, 2002.  The veteran subsequently perfected an 
appeal as to the effective date for the grant of service 
connection.  

In a November 2004 rating decision, the RO&IC increased the 
disability rating for diabetes mellitus, type II to 40 
percent disabling.  The RO&IC also denied entitlement to 
service connection for hypertension on a secondary basis and 
for PTSD.  The veteran filed a notice of disagreement with 
the decision and a statement of the case (SOC) addressing all 
three issues was sent in August 2005.  In his September 2005 
substantive appeal, the veteran indicated that he was only 
appealing the service connection issues.  See VA Form 9, 
dated September 11, 2005.  As such, the issue of entitlement 
to an increased rating for diabetes mellitus, type II is not 
before the Board.  38 C.F.R. §§ 20.201, 20.202 (2006).  

The issues of entitlement to service connection for 
hypertension on a secondary basis and for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The record reflects that a SOC was issued regarding the 
earlier effective date claim in March 2005.  Since that time, 
additional medical evidence has been associated with the 
claims file.  This evidence consists of VA examination 
reports dated in May 2005 and private physician (Dr. S.S.) 
statements dated in April 2005 and February 2006.  38 C.F.R. 
§ 20.1304(c) states that any "pertinent" evidence submitted 
by the veteran which is accepted by the Board must be 
referred to the agency of original jurisdiction for review, 
unless this procedural right is waived by the veteran.  No 
such waiver was received in this instance.  However, upon 
review of the evidence, the Board finds that it is not 
pertinent to the earlier effective date issue on appeal.  As 
discussed in more detail below, the earlier effective date 
claim is being denied because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Therefore, the provisions of 38 
C.F.R. § 20.1304 are inapplicable and this issue need not be 
returned to the RO&IC.  


FINDINGS OF FACT

1.  Regulations were amended to allow service connection for 
type II diabetes mellitus on a presumptive basis on May 8, 
2001.

2.  The veteran filed his initial claim for service 
connection for diabetes mellitus on November 20, 2003.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
November 20, 2002, for the grant of service connection for 
type II diabetes mellitus have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an effective date earlier than November 20, 
2002, for the grant of service connection for diabetes 
mellitus, type II.  

The veteran seeks an effective date earlier than the 
currently assigned November 20, 2002, for service connection 
for diabetes mellitus.  He contends that the date of service 
connection for diabetes mellitus should be the date he 
developed the condition.  

Pertinent law and regulations

Effective dates - service connection

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2006).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2006).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Effective dates - liberalizing legislation

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a) (2006).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2006); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).



Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 3.381(b) 
(2006).

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

 (i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2006).

Factual background

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam era.  He was 
discharged from active duty in August 1981.  

In November 2003, the veteran submitted an Application for 
Compensation and/or Pension (VA Form 21-526) claiming service 
connection for diabetes mellitus, type II.  The application 
was date-stamped as being received at the RO&IC on November 
20, 2003.  

VA examination in January 2004 revealed a diagnosis of 
diabetes mellitus.  

In a February 2004 rating decision, the RO&IC granted service 
connection for diabetes mellitus, type II effective November 
20, 2003, the date of receipt of the veteran's service 
connection claim.  

A March 2004 report of contact notes that a call to Dr. 
S.S.'s office revealed that he had treated the veteran for 
diabetes mellitus since April 2002, although the veteran 
reported a history of becoming insulin dependent in 1987.  

In a March 2004 rating decision, the RO&IC changed the 
effective date for the grant of service connection for 
diabetes mellitus to November 20, 2002, one year prior to the 
original date of claim.  

Analysis

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the 
record indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989.  He does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1).

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  He does not contend 
otherwise.  Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(2).

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in August 1981.  Again, he does not 
contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.  Therefore, the veteran's 
argument that the effective date of service connection for 
his diabetes mellitus should be the date of diagnosis is 
without legal merit.

38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  Here, the effective date of the 
regulation which added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides is May 
8, 2001.  The veteran, however, did not file his initial 
claim for service connection for diabetes mellitus until 
November 20, 2003, more than one year after the effective 
date of the liberalizing law.  He does not contend otherwise.  
The RO granted service connection with an effective date of 
November 20, 2002, or one year prior to the date of claim.  
The regulations do not provide for any earlier effective date 
than this.  38 C.F.R. §§ 3.114, 3.400.  

In deciding the issue in this case, the Board has considered 
VA's duty to inform the veteran of the evidence needed to 
substantiate his claim and to assist him in obtaining the 
relevant evidence. See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute.  
For instance, the veteran has not disputed the date on which 
a claim was filed.  VA has no further duty, therefore, to 
notify the veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining that evidence, in that 
no reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
Notwithstanding, the Board notes that the veteran was 
provided a VCAA notice letter regarding this claim in April 
2005.  The Board further observes that the veteran has been 
accorded ample opportunity to present argument in support of 
his appeal.


ORDER

Entitlement to an effective date earlier than November 20, 
2002, for the grant of service connection for diabetes 
mellitus, type II, is denied.  


REMAND

Entitlement to service connection for hypertension as 
secondary to diabetes mellitus, type II. 

Entitlement to service connection for PTSD.  

Reasons for remand

Additional evidence

The record reflects that a SOC was issued as to these claims 
in August 2005.  Since that time, additional private medical 
evidence has been associated with the claims file.  This 
evidence consists of a February 2006 statement from Dr. S.S. 
wherein he opines that it is likely that the veteran's 
hypertension is related to his diabetes mellitus.  The 
physician also reports that he is treating the veteran for 
PTSD.

The Board finds this evidence pertinent to the veteran's 
claims.  Since the veteran has not waived RO&IC consideration 
of the evidence due process requires that the claims be 
remanded.  38 C.F.R. § 20.1304.  



Stressor verification

The veteran contends that he has PTSD as a result of his 
military service.  He claims that he saw a lot "GIs and 
civilians" that were killed and dead bodies of men, women 
and children lying around "all over the place."  He states 
that every day he "feared and prayed" for his life.  See 
PTSD Questionnaires submitted in May 2004 and May 2005.  

Insofar as Dr. S.S.'s February 2006 statement arguably 
constitutes a confirmed diagnosis of PTSD, the Board finds 
that an attempt should be made to verify the veteran's 
alleged inservice stressors.  In this regard, the Board notes 
that the veteran's currently alleged stressors of witnessing 
persons killed or dead (absent names, places, and dates that 
may be confirmed) are inherently unverifiable; however, he 
has not been afforded an opportunity to clarify the stressors 
with more specificity.  This should be done.

In addition, the Board notes that service personnel records 
showing the veteran's assignments while in Vietnam are not 
associated with the claims file.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Obtain the veteran's service 
personnel records.

2.  Advise the veteran to submit a 
comprehensive statement containing as 
much detail as possible regarding any 
claimed stressor which he alleges he 
was exposed to during service.  The 
veteran must provide specific details 
of the claimed stressors, such as 
times, places, circumstances, frequency 
of the experiences, and the names and 
units of assignment of other 
participants and/or witnesses, to 
include statements from people he may 
have served with that could verify the 
claimed stressors.  The veteran should 
be requested to identify any other 
sources, military or non-military that 
may have information concerning the 
stressors alleged.  In particular, the 
veteran should provide information, of 
as much specificity as he is able, 
regarding the stressors, identifying 
the units to which he was assigned and 
the dates of the claimed stressors.

3. After receipt of the veteran's 
response (or after a reasonable time 
has passed with no response from the 
veteran), the AMC should review the 
file and prepare a summary of all 
claimed stressors.  If the veteran 
provides an account of claimed 
stressors sufficient for appropriate 
research, this summary, a copy of his 
DD 214 and all pertinent service 
personnel documents should be sent to 
the U.S. Army and Joint Services 
Records Research Center (JSRRC) for any 
available information that might 
corroborate the veteran's claimed 
inservice stressors.  

4.  After that, if it is determined the 
record establishes the existence of a 
stressor or stressors related to 
military service, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD as a consequence.  The examiner 
should indicate whether the veteran 
satisfies the DSM-IV criteria for a 
diagnosis of PTSD and, if he does, 
render a medical opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) that 
the diagnosed PTSD is a result of the 
established stressors in service.  
(Note: only the stressors that 
are independently verified, or 
determined relate to a combat 
situation, can serve as grounds for the 
diagnosis of PTSD).


5.  Then readjudicate the claims for 
service connection for hypertension on 
a secondary basis and for PTSD in light 
of the additional evidence obtained.  
If these claims are not granted to the 
veteran's satisfaction, send him a 
supplemental statement of the case and 
give him an opportunity to respond to 
it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


